Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christie M. Ademiluyi appeals from the district court’s orders dismissing her complaint for failure to state a claim, Fed. R.Civ.P. 12(b)(6), because, among other things, she lacked standing to challenge the transfer of her mortgage note. She also appeals from the district court’s order denying her motion for leave to amend her complaint. The court determined that, because she lacked standing, amendment would be futile. We have reviewed the record and the arguments presented on appeal, and we find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Ademiluyi v. Citimortgage, Inc., No. 8:15— cv-00777-JFM (D. Md. Sept. 29, 2016 & Oct. ,20, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED,